Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 7/20/2022 have been considered.  Claims 10-11, 20 have been cancelled by applicant.  Claims 1-9, 12-19 are currently pending.

Response to Arguments
Applicant’s arguments, see page 5, paragraph 2 - page 12, paragraph 1 of the Remarks, filed 7/20/2022, with respect to claims 1-9, 12-19 have been fully considered and are persuasive in light of the amended base claims 1 and 14.  The 35 U.S.C. 103 rejection of claims 1-20 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a method for simulating a dynamic hybrid network, the method comprising: 
“modeling capacity demand as a function of user distribution data and user behavior data, wherein modeling the capacity demand results in a cyclical representation or a static representation of a capacity demand per handset; and 
computing, at each time step, an aggregate network metric for the dynamic hybrid network comprising at least a throughput, wherein the aggregate network metric is refreshed at each time step in the time series based on the transmission supply refreshed based on (1) at least one of an updated current location or most recent location and (2) antenna characteristics of the plurality of moving stations in the mesh network” in combination with other recited elements in claim 1.

The present application also relates to a method for optimizing throughput of a dynamic hybrid network, the method comprising: 
“transmission strength of a station in the network, the change configured to increase the throughput, wherein the station is part of a self-organizing network (SON) and is configured to adjust an antenna characteristic in response to information received from another station, and the information includes the modeled transmission supply and the modeled capacity demand of the another station” in combination with other recited elements in claim 14.


	The closest prior art, Badic et al. (US Publication 2020/0229206 A1), teaches a network of moving cells/flying aerial vehicles and a central trajectory controller for using channel statistics representing aggregate capacity across multiple radio links when determining coarse trajectories and initial routings.  For instance, the aggregate capacity is the sum of the data rate of a first available link and the data rate of a second available link.  The central trajectory controller can estimate the capacity requirements of indoor coverage area based on the number of served terminals and the data storage of the served terminals.  One of the historical usage information of served terminals can be throughput. 

	A second prior art, Zavesky (US Publication 2018/0353306 A1), teaches a UAV mesh network that allows data nodes to collaborate in sending and receiving data from other data nodes in the mesh network.

	A third prior art, Sun et al. (US Patent 9,622,277 B1), teaches a homogenous balloon network in which the balloons communicate with nearby balloons and with ground stations over LTE links.

	However, Badic, Zavesky, and Sun, when either taken individually or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471